People v Turbe (2018 NY Slip Op 07337)





People v Turbe


2018 NY Slip Op 07337


Decided on October 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2016-03395
 (Ind. No. 7647/13)

[*1]The People of the State of New York, respondent,
vDevon Turbe, appellant. Paul Skip Laisure, New York, NY (Mark W. Vorkink of counsel), for appellant.


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Victor Barall of counsel; Robert Ho on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (ShawnDya L. Simpson, J.), rendered February 19, 2016, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant validly waived his right to appeal (see People v Sanders, 25 NY3d 337, 340-342; People v Ramos, 7 NY3d 737, 738). The defendant's valid waiver of his right to appeal forecloses appellate review of his challenge to the hearing court's suppression determination (see People v Kemp, 94 NY2d 831, 833; People v Zapata, 158 AD3d 778; People v Abraham, 150 AD3d 1021).
DILLON, J.P., LEVENTHAL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court